ORDER

Elisabeth Young (“daughter”) appeals the judgment of the trial court in favor of Jesuit Program for Living and Learning of St. Louis, Inc., d/b/a Boys Hope Girls Hope of St. Louis (“BHGH”). The trial court determined that proceeds from the sale of property located at 2245 Telegraph Road were assets of The Hagen Revocable *725Living Trust (“trust”) and such proceeds were to be awarded to BHGH. Daughter claims the judgment was against the weight of the evidence in that her mother, Margaret Hagen (“mother”), manifested an intent to amend the trust provisions.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).